Citation Nr: 0637366	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
August to September 1975, and from January 1977 to January 
1980. 

Service connection was previously denied for an acquired 
psychiatric disorder by a July 1992 rating decision, and for 
arthritis by a May 1996 rating decision.  Further, a July 
1997 rating decision found that new and material evidence had 
not been received to reopen the previously denied psychiatric 
disorder claim.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which found that new and material evidence 
had not been submitted to reopen either the psychiatric 
disorder or the arthritis claim.

The Board acknowledges that the RO subsequently determined 
that new and material evidence had been received regarding 
the psychiatric disorder claim in an October 2005 
Supplemental Statement of the Case (SSOC), and denied the 
underlying service connection claim on the merits.  In 
addition, the RO continued to deny the arthritis claim on the 
basis that new and material evidence had not been received to 
reopen the previously denied claim.

Despite the determination reached by the RO on the 
psychiatric disorder claim, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in December 2003.  The veteran's 
representative appeared before the undersigned Veterans Law 
Judge in May 2006.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for an acquired 
psychiatric disorder, to include PTSD, by a July 1992 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.  

3.  Service connection was denied for arthritis by a May 1996 
rating decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.  

4.  A July 1997 rating decision found that new and material 
evidence had not been received to reopen the previously 
denied psychiatric disorder claim.  The veteran was informed 
of this decision, including his right to appeal, and he did 
not appeal.

5.  The additional evidence received since the last prior 
denial of the veteran's claim of service connection for an 
acquired psychiatric disorder bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current acquired 
psychiatric disorder is causally related to active service. 

7.  The evidence received to reopen the veteran's claim of 
service connection for arthritis either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence having been received which is 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, the claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156(a) 
(2001).

2.  Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2006).

3.  New and material evidence not having been received which 
is sufficient to reopen the claim of entitlement to service 
connection for arthritis, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by correspondence dated 
in March 2001, which is clearly prior to the October 2001 
rating decision that is the subject of this appeal.  He was 
also provided with additional notification by letters dated 
in May 2002, March 2003, February 2004, and March 2006.  
Taken together, this correspondence summarized the criteria 
for establishing service connection for a claimed disability, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the March 2001 and May 2002 correspondence noted 
that the psychiatric disorder and arthritis claims had been 
previously denied, and that new and material evidence was 
required to reopen.  Further, the March 2001 correspondence 
noted the evidence that was considered at the time of the 
prior decisions, and the basis for the denial of these 
claims.  Moreover, both letters summarized the standard for 
establishing new and material evidence.  Similar information 
was provided in the March 2003 correspondence with respect to 
the psychiatric disorder claim.  In addition, the February 
2004 correspondence noted that the veteran had agreed at the 
RO hearing to provide medical opinions linking his arthritis 
and psychiatric disorder to his military service, which is 
the evidence necessary to reopen the claims.  For these 
reasons, the Board finds that the veteran has received 
adequate notice regarding the new and material evidence 
aspect of his appeal pursuant to the Court's holding in Kent.  

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, notice was 
given via the correspondence dated in March 2006.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the December 2003 and May 2006 hearings.  All 
available service medical and personnel records, as well as 
VA and private medical records pertinent to the years after 
service, are in the claims file.  Nothing indicates that the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested.  The record also 
reflects that he was accorded a VA medical examination with 
respect to his psychiatric disorder claim in November 2004.  
Although no examination was accorded to the veteran regarding 
his arthritis claim, an examination is not required in the 
context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board also wishes to reiterate the fact that the RO 
previously made a determination that new and material 
evidence had been received in regard to the psychiatric 
disorder claim, and has addressed the merits of the 
underlying service connection claim.  Nevertheless, pursuant 
to the holdings of Barnett, supra, and Jackson, supra, the 
Board must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the Board is satisfied that the duties 
to assist and notify the veteran have been satisfied.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that service connection is not warranted 
for the underlying disability.  Inasmuch as the RO has 
already addressed the merits of the service connection claim, 
the veteran is not prejudiced by the Board also addressing 
the merits of this case.  See Bernard, supra.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other, cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, the record does reflect that the veteran has some 
medical training in that he received a nursing assistant 
certificate, and reportedly worked in that capacity for 
fifteen years.  Nevertheless, there is no evidence that he 
possesses the medical training to provide more than basic, 
minimal care for the sick and the injured.  Nothing in the 
record indicates he has received any special training or 
acquired any medical expertise in matters related to 
etiological determinations of conditions such as the 
disabilities which are the subject of this appeal (i.e., an 
acquired psychiatric disorder and/or arthritis).  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997) (factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment).  As such, the Board concludes that his 
contentions do not constitute competent medical evidence 
regarding the etiology of his current disabilities.  38 
C.F.R. § 3.159(a)(1).

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As already noted, service connection was previously denied 
for the veteran's psychiatric disorder by rating decisions 
promulgated in July 1992 and July 1997, and for arthritis by 
a May 1996 decision.  The veteran was informed of these 
decisions, including his right to appeal, and did not appeal.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, as is the case 
here, the provisions of 38 C.F.R. § 3.156(a), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Moreover, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

I.  Psychiatric Disorder

The veteran essentially contends that he has a psychiatric 
disorder, to include PTSD, due to stressors he experienced 
while on active service.  Specifically, he contends that he 
was called to murder scenes and rapes while serving as a 
military policeman (MP) in Germany, as well as riots and bar 
fights.  He provided details of these events in various 
statements, to include one dated in January 2002, his 
December 2003 hearing, and at his November 2004 VA medical 
examination.

Legal Criteria.  The Board observes that, in addition to the 
general rules of service connection noted above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Analysis.  As already mentioned, service connection was 
previously denied for an acquired psychiatric disorder, 
including PTSD, by the July 1992 rating decision.  The 
subsequent July 1997 rating decision found that new and 
material evidence had not been received to reopen the claim.

The evidence of record at the time of the last prior denial 
includes statements from the veteran, his service medical 
records, and post-service medical records which cover a 
period through 1997.  

The veteran's service medical records contain no diagnosis of 
or treatment for an acquired psychiatric disorder.  It 
appears that he was discharged from his 1975 military service 
for failure to pass the minimum swimming requirements for 
Naval service.  As documented by a September 1979 statement, 
he chose not to undergo a separation examination at the time 
of his discharge from his second period of active duty.  His 
psychiatric condition was evaluated as normal on service 
examinations conducted in August 1975 and December 1976.

The veteran's DD Form 214 does confirm his military 
occupational specialty was that of an MP.

The post-service medical records reflect, in pertinent part, 
that the veteran was hospitalized at a VA medical facility in 
August 1991 for chronic polysubstance abuse and dependence.  

At a September 1991 VA medical examination, it was noted that 
the veteran was asked several different times and in several 
different ways about bad experiences while in the military.  
He reported that it was very hard for him because "they were 
always yelling at me and I was being demoted."  He also 
reported that he was involved in an outpatient detox program 
during his military service.  In addition, he described being 
shot in a drive-by-shooting two years prior to the 
examination.  

Following examination of the veteran, the examiner stated 
that there was much that would suggest the presence of a 
personality disorder, but no solid history was obtained to 
justify this diagnosis.  The examiner also stated that it 
could be possible that the veteran had a thinking disorder 
judging from his affect and his emotional distance, but that 
the examination really did not demonstrate criteria for that 
diagnosis.  Similarly, it was noted that the veteran 
commented that he had PTSD, but that no trauma was found 
connected from the time that he was in the service to justify 
that diagnosis.  The examiner found that the veteran 
certainly had some symptoms suggestive of an anxiety 
disorder, or even PTSD from his shooting two years ago.  
However, the examiner stated that the veteran did not appear 
to have any psychiatric problems which arose during the time 
of or from service, except for his alcohol and dug problems 
and it was questionable whether these originated at that 
time.  Moreover, the examiner commented that the veteran was 
considered to be, at most, mildly to moderately disabled by 
his anxiety depression problems.  The examination report also 
includes a diagnosis of dysthymic disorder.

The July 1992 rating decision denied service connection for a 
psychiatric disorder, finding that PTSD was not evident 
either in treatment records or at the VA medical examination, 
and that the dysthymic disorder was not incurred in or 
aggravated during service.

The subsequent medical records that were added to the file at 
the time of the July 1997 rating decision showed treatment 
for a variety of medical conditions, and that the veteran 
underwent additional periods of VA hospitalization for 
polysubstance abuse in December 1995 and from January to 
February 1997.  The latter hospitalization report also 
included a diagnosis of recurrent major depression.  

As already noted, the July 1997 rating decision found that 
new and material evidence had not been received to reopen the 
previously denied claim.

The evidence added to the file since that last prior denial 
includes additional statements from the veteran, his hearing 
testimony in December 2003 and his representative's 
statements at the May 2006 hearing, as well as additional 
post-service medical records which cover a period through 
2004.  Initially, the Board observes that the veteran's 
account of his purported stressors - witnessing murder scenes 
and rapes as an MP - was not alleged at the time of his prior 
denials.  As such, these contentions do tend to provide a 
"more complete picture" of the circumstances surrounding 
the origin of the veteran's claimed PTSD.  See Hodge, 115 
F.3d at 1363.  Further, the additional treatment records 
include diagnoses of PTSD, which is one of the bases for the 
original denial in July 1992.  Moreover, medical evidence, 
including treatment records dated in October 2003 and the 
initial November 2004 VA medical examination report, links 
the diagnosis of PTSD to the veteran's account of his 
purported in-service stressors.

The evidence received to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In view of 
the foregoing, the Board finds that the evidence received 
since the last prior denial bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a) (2001), and the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has not been 
received.  The Board must now address the merits of the 
underlying service connection claim.  In the adjudication 
that follows, that the evidence received to reopen the claim 
is presumed to be true without regard to the other evidence 
of record no longer applies.

As indicated above, the veteran was not diagnosed during 
service or for many years thereafter with an acquired 
psychiatric disorder, to include PTSD.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The Board also notes that the veteran has not contended, nor 
does the record reflect, he engaged in combat while on active 
duty.  When a claimant did not engage in combat with the 
enemy, or claimed stressors are not related to combat, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  In this case, even though the 
veteran's service personnel records confirm his military 
occupational specialty was that of an MP including service in 
this capacity in Germany, there is no independent evidence to 
verify his account of any of the alleged in-service stressors 
(murder scenes, rapes, bar fights/riots).  

The Board further notes that none of the competent medical 
opinions relating the veteran's PTSD, or any psychiatric 
disorder, to service appear to have been based upon a review 
of his VA claims folder.  For example, the November 2004 VA 
examiner noted that the veteran's chart was not available for 
review, although an October 2004 statement from a VA 
psychiatrist was reviewed.  The Board notes that it has 
reviewed this October 2004 statement, and it states, in 
pertinent part, that the veteran has multiple psychiatric 
disorders, not the least of which were PTSD and depression.  
A similar statement from this same psychiatrist dated in June 
2004 is also of record.  Thereafter, in a January 2005 
addendum, the VA examiner noted that he had reviewed the 
claims folder which had been unavailable at the time of the 
November 2004 evaluation.  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

More importantly, the VA examiner stated in the January 2005 
addendum that, upon reviewing the claims folder and previous 
statements about the veteran's military service, it appeared 
that in the past during previous evaluations the veteran did 
not report that his military experiences caused significant 
trauma to the point that a PTSD diagnosis would be 
appropriate.  For example, it was noted that a VA treatment 
report from March 1990 indicated that he felt good about his 
military experience and wished that he had not gotten out.  
His account of his military experiences from the September 
1991 VA medical examination, noted above, was also 
summarized.  Further, it was noted that there was a 
discrepancy in the timeline as he reported a stressful event 
in Germany at a crime scene in 1977 or 1978 when he was not 
in Germany at that time.  Based upon this review, the VA 
examiner stated that he was unable to say to a reasonable 
degree of certainty that the veteran's PTSD was the result of 
his military service.  Moreover, given the veteran's 
significant childhood and post-military trauma, the examiner 
now believed it was less likely as not that the PTSD was the 
result of military service given the veteran's previous 
statements about his military service that occurred closer to 
his discharge date from the military.  The Board observes 
that this rationale is consistent with Court precedent.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  In addition, the VA examiner stated that he 
did not believe that the veteran's PTSD or major depressive 
disorder or alcohol abuse were the result of his military 
service.

In short, the only competent medical opinion to address the 
etiology of the veteran's current psychiatric disorder that 
is based upon review of his VA claims folder, has concluded 
that the current diagnoses, including PTSD, are not related 
to active service.

The Board notes that it was indicated at the May 2006 hearing 
that the November 2004 VA examination was inadequate, 
apparently because it is in conflict with the June and 
October 2004 statements from his VA psychiatrist (Dr. M).  It 
was also indicated that Dr. M did the examination, and that 
the clinician who signed the examination report and January 
2005 addendum only provided an opinion based upon review of 
the records, although he also states that it is based upon a 
psychiatric consult based upon the fact of 15 minutes to an 
hour that he gave.  

Despite these contentions, the Board finds that the 
conclusions of the November 2004 VA examiner, to include the 
January 2005 addendum, are adequate for the resolution of 
this claim.  The examination report itself reflects that it 
was conducted by the VA clinician who signed the report and 
not Dr. M, and contains detailed findings regarding the 
veteran's history and current mental status evaluation.  
Further, as noted above, there is no indication that the 
clinicians who related the veteran's current diagnosis of 
PTSD to service reviewed his VA claims folder, to include Dr. 
M.  Moreover, the history described by the VA examiner in the 
January 2005 addendum is consistent with and supported by the 
evidence of record.

In summary, there is no evidence of any psychiatric disorder 
until many years after the veteran's separation from service, 
and the evidence does not confirm the veteran's account of 
his purported in-service stressors.  More importantly, the 
only competent medical opinion regarding the etiology of his 
current psychiatric disorder that is based upon both an 
examination and review of the claims folder is against 
finding that it is causally related to active service.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the service connection claim, and it 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Arthritis

Analysis.  The evidence on file at the time of the prior 
denial of service connection for arthritis in May 1996 
includes statements from the veteran, his service medical 
records, and post-service medical records which cover a 
period through 1996.

Similar to the veteran's psychiatric disorder claim, his 
service medical records contain no diagnosis of or treatment 
for arthritis during active service, nor is there any 
indication of joint problems.  As already noted, he was 
apparently discharged in 1975 for failure to complete the 
minimum swimming requirements, and he declined to undergo a 
separation examination at the time of his discharge from his 
second period of active service.  His upper and lower 
extremities, as well as his spine, were all evaluated as 
normal on the August 1975 and December 1976 service 
examinations.

The first indication of arthritis in the competent medical 
evidence appears to have been treatment records dated in 
September 1995, approximately 15 years after his separation 
from active duty.  No competent medical evidence was of 
record which related the diagnosis to active service.

The May 1996 rating decision denied service connection for 
arthritis, finding, in pertinent part, that there was no 
evidence of the disability in service nor was it present to a 
compensable degree within the first post-service year.  See 
38 C.F.R. §§ 3.307, 3.309(a).

The evidence added to the file since the last prior denial 
includes additional statements from the veteran, testimony at 
the December 2003 hearing and statements at the May 2006 
hearing, as well as additional post-service medical records 
which cover a period through 2004.  

In this case, the Board notes that the additional medical 
evidence is "new" to the extent it was not previously of 
record.  However, it is cumulative and redundant in that it 
essentially reflects that he currently has arthritis.  As 
already noted, such evidence was of record at the time of the 
May 1996 rating decision.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
(medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence).  Similarly, the veteran's statements that he has 
arthritis related to his active service is cumulative and 
redundant of statements made prior to the May 1996 rating 
decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds that the 
additional evidence received since the last prior denial of 
service connection for arthritis either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has not been received to reopen this claim pursuant 
to 38 C.F.R. § 3.156(a) (2001), and the benefit sought on 
appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received which is 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, the claim is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

New and material evidence not having been received which is 
sufficient to reopen the claim of entitlement to service 
connection for arthritis, the benefit sought on appeal is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


